OPINION — AG — ** VETERINARY EXAMINERS ** (1) A PERSON WHO SECURES A LICENSE TO PRACTICE VETERINARY MEDICINE FROM YOUR BOARD BY EXAMINATION IS IN EFFECT REQUIRED TO PAY AN " EXAMINATION FEE " OF $15.00, AND IF HE PASSES THE EXAMINATION HE IS ENTITLED TO SECURE SAID LICENSE WITHOUT THE PAYMENT OF A FURTHER FEE THEREFORE, AND THAT A PERSON WHO SECURES A LICENSE FROM YOUR BOARD WITHOUT EXAMINATION IS REQUIRED TO PAY ONLY A FEE OF $25.00 THEREFOR. (2) SAID LICENSE WILL REMAIN IN EFFECT UNTIL THE FIRST DAY OF AUGUST FOLLOWING THEIR ISSUANCE, BUT THAT THE LICENSEES MUST PAY TO YOUR BOARD BETWEEN THE FIRST OF MAY AND THE FIRST DAY OF JULY FOLLOWING THE ISSUANCE OF THEIR ORIGINAL LICENSES AN ANNUAL " RENEWAL FEE " OF $10.00 FOR THE YEAR BEGINNING ON SAID LATTER DATE, AND THAT IF THEY DO NOT DO SO THEY ARE NOT QUALIFIED TO PRACTICE VETERINARY MEDICINE IN OKLAHOMA AFTER THE FIRST DAY OF AUGUST FOLLOWING THE ISSUANCE OF SAID ORIGINAL LICENSES. CITE: 59 O.S. 683 [59-683], 59 O.S. 690 [59-690] (FRED HANSEN)